·'
                                               AL
       3Jn tbe Wniteb ~tate~ 136 S. Ct. 627, 629-33 (2016)
(construing 28 U.S.C. § 1915). But because the matters alleged by Mr. Haddad
could ch aritably be considered attempts to amend or supplement his prior pleadings
concerning these individuals and actions (to the extent they are not merely
duplicative), the Court will waive t he requirement that Mr. Haddad pay a filing fee.

       Plaintiff's motion for a default judgment, based on t h e failure of individuals
to respond to his arbitrarily-imposed deadlines, is DENIED as frivolous.
Defendant's motion to dismiss this case for lack of subject-matter jurisdiction, under
Rule 12(b)(l ) of the Rules of the United States Court of Feder al Claims (RCFC), is
GRANTED. Mister Haddad is collater ally estopped from attempts to claim our
court's jurisdiction over his disputes regarding the district court and Seventh
'   ,

    Circuit proceedings, due to the two prior opinions of this Court, Haddad v. United
    States, Nos. 15-640C & 15-820C, 2015 WL 7730933 (Fed. Cl. Nov. 30, 2015), and
    Haddad v. United States, No. 15-1075C, 2016 WL 5660266 (Fed. Cl. Sept. 30, 2016).
    See Kroeger v. U.S. Postal Serv., 865 F .2d 235, 239 (Fed. Cir. 1988); Chisolm v.
    United States, 82 Fed. Cl. 185, 194 (2008).

            Mor eover, the Court notes that Mr. Haddad failed to respond to the motion to
    dismiss this case, which would also warrant dismissal under RCFC 41(b) for failure
    to prosecute. See, e.g., Driver v. United States, No. 15-607C, 2015 WL 5684284, at
    *l (Fed. Cl. Sept. 28, 2015). Reviewing the complaint, plaintiff has still failed to
    iden tify a money-mandating source for our court's jurisdiction. See United States v.
    Testan, 424 U.S. 392, 398 (1976); 28 U.S.C. § 1491. And Mr. H a dda d cannot avoid
    the doctrines t h at our Court lacks jurisdiction to review the proceedings of district
    courts, see Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994), or t he
    decisions of federal appellate courts, see Bafford u. United States, No. 09-030, 2009
    WL 2391785, at *4 (Fed. Cl. Aug. 3, 2009), or criminal law matters, see Perhins v.
    United States, No. 13-023C, 2013 WL 3958350, at *3 (Fed. Cl. July 31, 2013); see
    also Stanwych u. United States, 127 Fed. Cl. 308, 313-15 (20 16). For all of these
    r easons, this case must be dismissed for lack of subject-matter jurisdiction.

            Even if everything Mr. Haddad alleges is true , our court can do nothing about
    it --- as we h ave not been given t h e authority by Congress to a ddress such matters.
    Accordingly, t he government's motion to dismiss this case for lack of subject-matter
    jurisdiction, under RCFC 12(b)(l), is GRANTED. The Clerk sh all close t he case.

    IT IS SO ORDERED.




                                             -2-